Case 1:19-cv-12002-RMB-AMD Document 101 Filed 09/15/21 Page 1 of 1 PageID: 2004




                                        /Offi Eai ?an/,u &,"r,,r*
                                      %,a"AA a/16* dfr',%               08360
                           g"/-l/t""* (wt) 6g/-6s0q' &r"r).r/* (agd 79/t-3326


 LOUIS CHARLES SHAPIRO                                                             SAMUEL L. SHAPIRO
 CERTIFIED CRIMTNAL TRIAL ATTORNEY                                                 ATTORNEY AT LAW
 LL,M. IN TRIAL ADVOCACY                                                           COUNSELOR A-T LAW
 MEMBER OF NJ AND PA BARS                                                          I94O (ADMITTED TO NJ BAR) - I996
                                            Email : shap l frDprodisv.net
                                      Website: www. lou ischarlesshapiro.com


                                                                September 15,2A2l

 BY ECF AND ELECTRONIC MAIL
 Hon. Ann Marie Donio, U.S.M.Jf.
 United States District Court for 1.he District of New Jersey
 Mitchell H. Cohen U.S. Courthouse, Room 2010
 I John F. Geny Plaza,4'h & Cooper Streets
 Camden, New Jersey 08101

          Re:      Audra Capps, et al. v. Joseph Dixon, et al.
                   Case No.: I : 1 9-cv-1 2002-RMB-AMD

                   Tanika Joyce, et al v. Joseph Dixon, et al.
                   Case No.: 1:20-cv-01118- RMB-AMD


  Dear Judge Donio:

          I represent Plaintiffs in the above-captioned cases. In accordance with the Court's most
  recent scheduling order, I am submitting Plaintiffs' reply to the Defendants' Septembet 8,20"27
  response to my July 28, 2021 discovery deficiency     letter. Please note that, while this letter itself is
  being submitted on the public docket, my reply letter of today's datrt addressed to counsel is being
  sent to your Honor by electronic mail only at this time due to refbrences to certain confidenti'al
  subject areas. If I am directed to file the full response with redactions,l will of course follow the
  Court's instructions. I thank the Court for its time and attention to this case.

                                                                            Respec,tfully,



                                                                                UIS CHARI-]DS
  Enclosure
  cc:    Counsel of Record (By ECF; w/attachment by email)
